OPINION OF THE COURT
PER CURIAM.
In this petition for enforcement of an order of the National Labor Relations Board, the sole question is whether the *1012employees represented by the intervenor union or those represented by respondent union should do the disputed work. This is a problem peculiarly for the expertise of the Board. We are satisfied that the latter in arriving at its determination carefully considered all relevant factors and that its decision is entirely proper under the law.
The order of the Board will be enforced in full. Proposed decree will be submitted by the Board.